 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMonongahela Steel Company and Youngstown SteelCorporation and United Steelworkers of Amer-ica, District 15, AFL-CIO-CLC. Case 6-CA-13603October 29, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn August 28, 1981, Administrative Law JudgeArline Pacht issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief. The General Counseland the Union filed limited exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judge,2as modified herein, and to adopt her recommendedOrder, as so modified.Contrary to our dissenting colleague, we find ap-propriate the Administrative Law Judge's remedythat Respondent reestablish operations at its Mon-ongahela plant. We have found, and the Chairmanagrees, that Respondent's closure of the Mononga-hela facility violated Section 8(a)(3) and (1) of theAct. The proper remedy in cases involving dis-criminatory conduct is the restoration of the statusquo ante unless the wrongdoer can demonstratethat the normal remedy would endanger its contin-ued viability. This principle is based on the Board'sI Respondent excepts to the Administrative Law Judge's finding thatMonongahela Steel and Youngstown Steel used the same accountingfirm, contending that Youngstown Steel used Monongahela Steel's firmsolely in connection with a loan application to the Economic Develop-ment Association. The record shows that the two compames generallyused separate accountants, but this fact does not affect our affirmance ofthe Administrative Law Judge's finding that Monongahela Steel andYoungstown Steel are a single employer.The Administrative Law Judge inadvertently referred to FrederickDavis as "Benjamin Davis" in her remedy and recommended Order. Shealso inadvertently referred to Sec. 8(aXl) of the Act, instead of Sec.8(aX3), in par. l(b) of her recommended Order. We therefore correctthese errors.' We have modified the Administrative Law Judge's recommendedOrder to correct inadvertent errors and to follow more accurately andremedy the violations found. We have also modified the AdministrativeLaw Judge's notice to conform to our Order.While agreeing with the Administrative Law Judge that the determina-tion of which employees are entitled to reinstatement and backpay is bestleft to the compliance stage of this proceeding, we do not adopt her find-ing that the December 24. 1979, termination dates appearing on G.C.Exh. 53 are related to the nondiscriminatory shutdown of the 24-inch milldepartment.Applying the standards set forth in Hickmott Foods Inc., 242 NLRB1357 (1979), we agree with the Administrative Law Judge that the natureof Respondent's unfair labor practices warrants the issuance of a broadcease-and-desist provision.265 NLRB No. 31policy that the wrongdoer, rather than the inno-cent victim, should bear the hardships of the un-lawful action. Thus, Respondent has the burden ofshowing that reestablishment of its Monongahelaoperation would result in undue economic hard-ship. Weather Tamer, Inc. and Tuskegee GarmentCorporation, 253 NLRB 293 (1980); Smyth Manu-facturing Company, Inc.; Beacon Industries, 247NLRB 1139 (1980); R & H Masonry Supply, Inc.,238 NLRB 1044 (1978).Respondent contends that the AdministrativeLaw Judge's remedy would result in "substantial fi-nancial burdens." It claims that reestablishment ofthe Monongahela plant would require a major di-version of funds from the Youngstown plant andwould conflict with its commitment to hire em-ployees from the Youngstown area.We agree with the Administrative Law Judgethat Respondent did not show that resumption ofoperations at Monongahela would threaten Re-spondent's continued existence. In light of the Ad-ministrative Law Judge's findings concerningLang's continued ownership of the plant, Respond-ent's retention of almost all the plant's equipment,the maintenance of that equipment by the formerplant manager, Leek, the apparent availability of anexperienced work force, and the market for Mon-ongahela's product provided by Youngstown'sfully operating railroad spike facility, we do notbelieve that reestablishment of the Monongahelaoperation would be unduly burdensome to Re-spondent.Although our dissenting colleague describesMonongahela's financial condition in some detail,he overlooks the fact that Respondent had suffi-cient capital to make the necessary improvementsat Monongahela and to keep the plant operating.Instead, Respondent chose to use that capital todischarge all of Monongahela's liabilities, including$1.5 million in bank loans which were negotiated in1979 for 7-year terms, because of the employees'selection of the Union. Indeed, that fact is crucialto the Administrative Law Judge's finding that theclosure violated Section 8(aX3) of the Act, a find-ing which the Chairman joins us in adopting. Asfor the Chairman's reliance on Wood's testimonyof a 50- to 60-percent product-rejection rate, therecord shows that Wood testified without the bene-fit of any production records and stated that the50- to 60-percent figure was an "educated guess."Wood's testimony is further undercut by Respond-ent's failure to furnish any supporting documenta-tion and by evidence that Monongahela experi-enced a significant increase in sales and demand forits product in the period immediately preceding theclosure.262 MONONGAHELA STEEL COMPANYAgain, we find that a status quo ante remedywould not impose undue hardship on Respondent.In fact, we are ordering Respondent to reestablishthe very business arrangement for which it hadmade predictions of prosperity just days beforeMonongahela's closure and which was set forth inan application submitted to EDA a week after theshutdown. Furthermore, only this remedy, unlikethat proposed by our dissenting colleague, will pro-vide meaningful relief to the victims of Respond-ent's discriminatory conduct.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied and set forth in full below, and hereby ordersthat the Respondent, Monongahela Steel Companyand Youngstown Steel Corporation, Glassport,Pennsylvania, and Youngstown, Ohio, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening employees with plant closure forselecting the Union as their collective-bargainingrepresentative.(b) Discouraging membership in, or activities onbehalf of, United Steelworkers of America, District15, AFL-CIO-CLC, or any other labor organiza-tion, by terminating unit employees or closing busi-ness operations because they select a union as theirrepresentative or otherwise discriminating againstemployees in any manner with respect to theirterms and conditions or tenure of employment inviolation of Section 8(a)(3) of the Act.(c) Failing and refusing to meet and bargain col-lectively with the Union as the exclusive collec-tive-bargaining representative of its employees, orunilaterally terminating unit employees and closingbusiness operations without consulting with or no-tifying the Union and providing it an opportunityto bargain about such proposals or their effects.(d) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act:(a) Reestablish business operations at its Monon-gahela plant in Glassport, Pennsylvania, and re-store the work previously performed and about tobe performed therein.(b) Offer employment to Frederick Davis, andrecall and offer to employees of Monongahela whowere terminated as the result of the April 3, 1980,closure immediate and full reinstatement to theirformer positions or, if those positions no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or other rights andprivileges previously enjoyed, and make themwhole for any loss of pay suffered by reason of thediscrimination against them, with interest, in themanner described in the section of the Administra-tive Law Judge Decision entitled "The Remedy."(c) Upon request, bargain with United Steel-workers of America, District 15, as the exclusiverepresentative of Respondent's employees at theMonongahela plant with respect to wages, hours,and other terms and conditions of employment orany proposed changes therein and, if an under-standing is reached, embody such understanding ina signed agreement.(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Post at Respondent's Monongahela plant inGlassport, Pennsylvania, copies of the attachednotice marked "Appendix."sCopies of said notice,on forms provided by the Regional Director forRegion 6, after being duly signed by Respondent'sauthorized representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken to ensure that said no-tices are not altered, defaced, or covered by anyother material.(f) Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.CHAIRMAN VAN DE WATER, dissenting in part:I concur in my colleagues' finding that Respond-ents Monongahela and Youngstown constitute asingle employer, and that by threatening employeesof Monongahela that it would close the plant if theUnion were selected and thereafter closing theplant, without notifying the Union, Respondentviolated Section 8(a)(1), (3), and (5) of the Act.'s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."I Contrary to my colleagues, I would find for the reasons set forth inmy dissent that the motivating factor in the shutdown was economic andnot the advent of the Union.263 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhere I quarrel with my colleagues is in theproposed remedy. The Administrative Law Judgeordered reestablishment of the Monongahela oper-ation, citing for authority Weather Tamer, Inc., 253NLRB 293,5which held that reestablishment is aproper remedy unless Respondent can show that itsfinancial viability would be endangered by such anorder. My colleagues are adopting the remedy rec-ommended by the Administrative Law Judge. Onthe basis of the facts hereafter discussed, reestab-lishment of the closed facility appears financiallyunsound if not impossible and might ultimatelyresult in forcing Respondent-the remaining oper-ating entity, Youngstown Steel-into bankruptcy.In General Counsel's Exhibit 44, Monongahela's1980 tax return indicates that the Company had ataxable loss of $932,049 in 1979 and taxable incomeof $177,566 in 1980. However, that taxable incomewas not from operations but resulted from a $2 mil-lion commission income. Sales of Monongahela for1980 were $247,663 and the cost of goods sold were$622,596 resulting in an operating loss for 1980 of$374,933. There was undisputed testimony byWood, one of the principal stockholders, that Mon-ongahela's production had a scrap or rejection rateof 50 to 60 percent. He further testified that Mon-ongahela was closed down because it had nomoney and could not pay utility bills and had tosell scrap in order to meet its payroll. In support ofsuch testimony is the fact that workmen's compen-sation insurance and health benefit insurance ofMonongahela lapsed because of failure to pay pre-miums. In addition the shareholders of Mononga-hela and its bank flatly refused to advance addition-al moneys to Monongahela. Finally, it appears thatMonongahela could only be saved by a massive in-fusion of capital and in view of past operatinglosses and its difficulty in producing a salable prod-uct, such a likelihood was highly improbable.Wood's testimony that Monongahela simply ranout of money is undisputed. He testified that hespent "two-thirds of my time in the latter part ofthis operation, keeping the gas on, keeping theelectric on and for the water company not to turnus off, trying to get supplies into the place, sellingscrap so that we could make payroll."In such a context for this Board to require theCompany to reestablish a money-losing operationat Monongahela is incredible and beyond compre-hension. Not only would it require Respondent tos I would find that the reestablishment order here would threaten Re-spondent's financial viability even under Weather Tamer. Inc., supra. Con-trary to the Tamer case, I find that shutdown here was motivated by eco-nomic conditions and further that undisputed testimony on Respondent'sfinancial condition establishes without question that reestablishment of aplant which was losing money is unwarranted, financially unsound, andwould threaten Respondent's economic viability.transfer funds from its Youngstown plant whichhad received local development loans for the pur-pose of creating employment for residents of theYoungstown area but it usurps a management func-tion of when and under what circumstances it cancontinue business. In fact, part of the reason forclosing Monongahela was to preserve the viabilityof Youngstown and to permit termination of Mon-ongahela operations and, in the process, liquidateits outstanding loans.In view of the recital of the above facts, it maywell be that the closure of Monongahela wasprompted in substantial part by its financial prob-lems and puts into question the finding of violationherein. However, I am prepared to accept thecredibility determinations and the finding that suchthreats of closing and implementation thereafter ofsuch threats without bargaining was violative ofthe Act.In sum, I would limit the remedy to the follow-ing. Require Respondent to establish a preferentialhiring list for employees formerly employed byMonongahela and in the event Monongahela or analter ego thereof again resumes operations, theyshall be given preference for hire. With respect toYoungstown, it too should be required to utilizethe Monongahela preferential hiring list in theevent it needs employees of such skills. SinceYoungstown is approximately 100 miles from theGlassport, Pennsylvania, site of Monongahela, it isunlikely that many employees would accept em-ployment at Youngstown in any event. To theextent Youngstown Steel Corporation is obligatedto hire from the Monongahela preferential hiringlist, such hiring should be reconciled with its localdevelopment loans and the commitment to hirelocal Youngstown people by alternating hiring be-tween individuals on the Monongahela list andYoungstown area residents.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT restrain or coerce our em-ployees in the exercise of their protected rightsby threatening them with plant closure for se-264 MONONGAHELA STEEL COMPANYlecting the Union as their collective-bargainingrepresentative.WE WILL NOT discourage membership in orsupport for United Steelworkers of America,District 15, AFL-CIO-CLC, or any otherlabor organization, by terminating employeesand closing the plant because they select orsupport a union as their representative, or oth-erwise discriminate against them in anymanner in respect to their tenure, or any termsand conditions of employment.WE WILL NOT fail or refuse to bargain col-lectively with United Steelworkers of Amer-ica, District 15, AFL-CIO-CLC, as the exclu-sive bargaining representative of the produc-tion and maintenance employees at our Mon-ongahela plant in Glassport, Pennsylvania,over the terms and conditions of employmentnor unilaterally effect any changes in suchterms and conditions without notifying andproviding the Union an opportunity to bar-gain.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them by Section7 of the Act.WE WILL reestablish business operations atour Monongahela plant in Glassport, Pennsyl-vania, and restore the work formerly per-formed and about to be performed there bythe terminated unit employees.WE WILL offer employment to FrederickDavis, and recall and offer to the unit employ-ees who were terminated as the result of ourclosure of Monongahela Steel Company, im-mediate and full reinstatement to their formerpositions or, if those positions no longer exist,to substantially equivalent positions withoutprejudice to their seniority or other rights andprivileges previously enjoyed by them, and WEWILL make them whole for any loss of paysuffered by reason of the discrimination againstthem, with interest.WE WILL, upon request, recognize and bar-gain with United Steelworkers of America,District 15, as the exclusive bargaining repre-sentative of the production and maintenanceemployees of Monongahela Steel Company,Glassport, Pennsylavania, and, if an under-standing is reached, embody such understand-ing in a signed agreement.MONONGAHELA STEEL COMPANYAND YOUNGSTOWN STEEL CORPORA-TIONDECISIONSTATEMENT OF THE CASEARLINE PACHT, Administrative Law Judge: This casewas heard in Pittsburgh, Pennsylvania, on May 20, 21,and 22, 1981, based on charges filed on July 8 and Octo-ber 2, 1980, leading to a complaint which issued on Oc-tober 3, 1980, as amended on May 12, 1981. The grava-men of the complaint is that on or about June 30, 1980,Respondent, Monongahela Steel Company (hereinafterMonongahela) was closed for discriminatory reasonswithout providing the United Steelworkers an opportuni-ty to bargain about the decision to close, or its effects, inviolation of Section 8(a)(l), (3), and (5) of the Act, and,further, that Respondent Youngstown Steel Corporation(hereinafter Youngstown) and Monongahela constituteda single employer. Respondents filed a timely answerdenying that a legal relationship existed between the twoenterprises or the commission of any unfair labor prac-tices.IssuesThe principal issues in this case are:(1) Whether Monongahela and Youngstown comprisea single employer within the meaning of the Act.(2) Whether Respondents violated Section 8(a)(1) and(3) of the Act by terminating Monongahela's employeesand closing that facility for discriminatory reasons.(3) Whether Respondents violated Section 8(a)(1) and(5) of the Act by failing to notify and bargain with theUnion as to the decision to close the Monongahela plantand the effects of that decision.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after consideration ofthe post-trial briefs submitted by counsel for the GeneralCounsel (hereinafter the General Counsel) and for theRespondent, I find as follows:FINDINGS OF FACTI. JURISDICTIONPrior to June 30, 1980, Respondent Monongahela, aPennsylvania corporation with its place of business inGlassport, Pennsylvania, was engaged in the manufactureand nonretail sale of steel reinforcement rods. During the12-month period ending August 31, 1980, Monongahela,in the course and conduct of its operations, purchasedand received at its Glassport facility, products, goods,and materials valued in excess of $50,000 directly frompoints outside the Commonwealth of Pennsylvania.At all material times herein, Respondent Youngstown,an Ohio corporation with its place of business in Youngs-town, Ohio, was and is engaged in the manufacture andnonretail sale of railroad spikes. During the 12-monthperiod ending August 31, 1980, Youngstown Steel, in thecourse and conduct of its operations, purchased and re-ceived at its Youngstown, Ohio, facility, products,goods, and materials valued in excess of $50,000 directlyfrom points outside the State of Ohio.Accordingly, I find that Monongahela was and hasbeen at all material times an employer, and Youngstown265 DECISIONS OF NATIONAL LABOR RELATIONS BOARDis now, and has been at all times material herein an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.The United Steelworkers of America, District 15,AFL-CIO-CLC (hereinafter the Union), is now and hasbeen at all times material herein a labor organizationwithin the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The Relationship Between Monongahela andYoungstownMonongahela was incorporated on December 11, 1978,and its total capital stock divided equally among thethree shareholder-directors: Charles J. Lang, William P.Snyder, and Andrew K. Wood. From November 26,1979, on, Wood served as president and treasurer of theCorporation; Rita Kelly, who was an associate counselfor both Respondents, was designated secretary.Lang played an instrumental role in the formation ofMonongahela. Initially, he purchased a portion of a de-funct facility in Glassport, Pennsylvania, as well as themachinery contained therein. On February 1, 1979, heleased the building to Monongahela. In addition, he held$75,000 notes from Wood and Snyder for a one-third in-terest in the machinery which they then contributed toMonongahela in return for common stock. Further, Langprovided $90,000 as a start-up loan to the Corporation.He also engaged Ronald Garmey as a consultant toYoungstown Steel Corporation, but through Garmey'sefforts, Monongahela obtained a $1,275,000 loan repay-able over 7 years with a 90-percent guarantee from theEconomic Development Agency of the United StatesDepartment of Commerce (EDA) and another $225,000loan from Pittsburgh Countywide Corporation.Monongahela leased administrative office space in abuilding owned by Lang in Groveton, Pennsylvania; thesame building which currently houses Youngstown's ad-ministrative quarters. Both Corporations utilized thesame legal counsel and accounting firm.'Monongahela began operations in March 1979. Fromthat date until its closure in early April 1980, Respondentpurchased steel ingots and billets from which it producedthree-eighths and one-half inch steel reinforcing barsused in the construction trade to structually strengthenconcrete.Respondent Youngstown was incorporated October 1,1979. Lang and Wood were the major investors, eachowning 40 percent of the nonvoting shares, with the re-maining 20 percent held by two additional shareholder-directors, Garmey and Francis McHugh. Lang, who ischairman of the board, controls 100 percent of thevoting stock. Wood serves as Youngstown's presidentand its sole salesman, as he was for Monongahela;Garmey and McHugh are both vice presidents and Kellyagain is secretary and a board member. By virtue of theirrelationship as "controlled corporations"; that is, busi-nesses where no more than five persons possess at least80 percent of the voting stock, Respondents were able toAlthough Wood testified that different accountants were employedby each Corporation, Youngstown's application to EDA states otherwise.(See G.C. Exh. 39.)claim certain tax advantages on their 1980 Federal cor-porate tax return.2Youngstown was formed for the express purpose of es-tablishing a mini steel mill which would manufacture avariety of products including tube rounds, railroad trackspikes and tie plates, joint bars, pipe spigots, and bar-sized shapes. Toward this end, Respondent leased por-tions of the former Jones and Loughlin steel works inYoungstown, Ohio, and purchased the equipment housedthere. Garmey succeeded in obtaining from the EDA adirect $10 million loan repayable over 10 years. The loanapplication was filed with the EDA on April 10, 1980,and approved on May 29. Youngstown began producingrailroad track spikes at its facility in Struthers, Ohio, inMarch 1980, which is, to date, the only facet of theYoungstown project that is operational.3Prior to Monongahela's closure, Respondents enteredinto a number of transactions which suggest that a pre-ferred relationship existed between them.For example, in December 1979, Respondents execut-ed an agreement which empowered Monongahela to actas sales agent for Youngstown in the acquisition of cer-tain large pieces of machinery, for a finder's fee of$500,000 and an additional 50-percent commission on anyresale that might occur.Through the first 4 months of 1980, Youngstown alsoloaned Monongahela interest-free funds in amounts of$100,000, $25,000, and $63,000. These sums eventuallywere deducted from the fee Monongahela earned in lo-cating equipment for Youngstown. During this sameperiod of time, Monongahela purchased supplies fromCalumet Steel Corporation for Youngstown's use.Garmey explained that Calumet insisted on this arrange-ment since Youngstown had not yet established its owncredit. Additionally, Monongahela's plant manager,James Leek, with the assistance of an employee, madefrequent trips to Youngstown to collect, at no cost, sur-plus materials for use at the Glassport factory.What promised to be the most significant nexus be-tween the two companies ripened but never came to fru-ition. In the application which was submitted to theEDA on April 10, 1980, a week after Monongahela's clo-sure, Youngstown disclosed that Monongahela wouldpurchase all of its raw material requirements, that is50,000 tons of steel billets annually from Youngstown.This amount would represent Youngstown's total billetoutput. In return, Monongahela was to convert the bil-lets into five-eighths-inch steel squares and ship its entireproduct to Youngstown for use in its manufacture of rail-road spikes.This relationship was conceived some months beforeYoungstown actually submitted its formal proposal tothe EDA. Thus, in January 1980, Garmey described theprojected exchange to the Union's staff representative,John DeScuillo. Leek also mentioned to an employee,Dan Miller, that Monongahela would be producingsquares for Youngstown's railroad spike stamping ma-chines and had the ability to do so. Again in May,2 See 26 U.S.C. §§ 1561, 1563(aX2).a Youngstown also obtained additional facilities in the nearby Ohiocommunity of Campbell.266 MONONGAHELA STEEL COMPANYGarmey described the proposed arrangement to theUnion's lawyer, Ronald Zera.4At the hearing in thismatter, Garmey further explained that the EDA had re-viewed and tentatively approved the terms of the loanprior to the formal submission of the application.Apart from the paperwork described above, Respond-ents took some concrete steps to convert the plan into areality. Thus, in December, Monongahela succeeded inputting billets received from Youngstown through the24-inch mill for a trial run. On February 15, 1980, Mon-ongahela invoiced Youngstown for S100,000 to "obtainand prepare rolls and rolling mill to supply sharp cor-nered square steel stock suitable for track spike manufac-ture." Further, on March 4, 1980, Wood ordered 4,400tons of steel billets to cover Monongahela's requirementsfrom April through December 1980. Included in thistransaction were orders for 1,500 tons of billets whoseend use was suitable for the production of railroad trackspikes.With Monongahela's closure, the plan to produce thefive-eighths-inch squares could not materialize. Instead,Youngstown's railroad spike plant, which commencedproduction in March 1980, contracted with several inde-pendent companies for the requisite supplies.B. Monongahela's Employees OrganizeOn March 8, 1980, on or about the time that Youngs-town commenced production, Monongahela employeeselected the United Steelworkers as their collective-bar-gaining representative by a wide margin. Remarks madeby Plant Manager Leek prior to the election indicate thatRespondent was less than receptive to the unionizationof its work force. At Monongahela's Christmas party onDecember 18, 1979, employee Richard Bortak stated thatLeek, in Wood's presence, stated that in the event aunion entered the plant, Lang would immediately "shutthe doors." Wood testified, however, that he did notoverhear this remark or signify his assent to its contents,as Bortak alleged. In February 1980, after employeeMiller advised Leek that almost all of the employees hadsigned union authorization cards, Leek retorted in no un-certain terms that Lang would "slam the door shut onMonongahela." Later that month, Leek again warnedMiller that Lang would throw the Union out and shutthe plant before allowing a union in.The first and what became the only meeting to negoti-ate a collective-bargaining agreement took place onMarch 31, 1980, with Wood, Leek, and Garmey repre-senting Respondent. The negotiations focused primarilyon such matters as the method of recalling laid-off em-ployees, payment for the approaching Good Friday holi-day, and transferring to a biweekly pay system as a cost-saving measure. Although Wood mentioned that theCompany had serious financial difficulties and was shortof operating capital, there was no reference to a contem-plated plant closure. In fact, Wood remarked that Mon-' Zero testified that Garmey indicated Monongahela would be a "cap-tive" to Youngstown. Garmey did not deny the substance of the conver-sation; only that he had not used the word "captive." I do not regard thisas contradiction of Zera's testimony; rather, I conclude that Zeta usedthe word "captive" figuratively to characterize the thrust of Garmey'sremarks.ongahela would improve their product by obtaining abetter grade of steel billet, and ultimately would operatewith three shifts requiring 125 to 130 employees. Theparties agreed to meet again in 2 weeks, but no furthersessions materialized.C. Monongahela's ClosureIn late December 1979, production on the 24-inch roll-ing mill at Monongahela was halted and three of the em-ployees assigned to that equipment were laid off. Never-theless, Monongahela's employees were receiving repeat-ed messages of a bright future for the Company. In De-cember 1979, Wood told employee Bortak that businesswas booming and there was a large market for the prod-uct. The following month, Leek stated to a group of em-ployees that there were many orders on hand and a bigmarket for their product. Again at the parties' March 31negotiating session, Wood repeated that it was going tobe a booming industry once everything got going.A record of the orders placed with Monongahela for1979 and the first 3 months of 1980 lend credence toLeek's and Wood's optimistic expressions. In the first 3months of 1980, sales were approximately $205,183whereas total sales in the preceding 9 months amountedto $106,035. Further, the formation of Youngstownbringing with it a guaranteed market for Monongahela'swares, promised even greater success and stability forboth enterprises.In spite of these positive signs, 3 days after the parties'collective-bargaining meeting, the plant was shut downand the employees were laid off for what they were toldwas a temporary shut down to repair the damaged 18-inch rolling mill.In early April, Miller asked Wood if the plant wouldreopen or whether he should seek other employment.Wood replied that they hoped to obtain a loan in earlyor mid-June which would permit a recall the followingmonth. In mid-April, Leek advised Miller that the workforce would be recalled when the repairs were complet-ed. Throughout May and June, Union Business AgentDeScuillo made repeated but unsuccessful efforts to ar-range another collective-bargaining meeting. On one oc-casion on or about June 26, Wood did contact DeScuillo,told him the plant might start up in a few weeks or bythe end of the summer, and assured him Monongahelahad no serious financial problems. Throughout this sameperiod of time, union counsel, Zera, had several conver-sations with Garmey who explained that, although em-ployed by Youngstown, he was working for Mononga-hela and reviewing its books as a favor to Lang. Zeratestified without contradiction that Garmey alluded to acash flow problem but assured him that Monongahelawas a viable operation, with money on hand for its prod-ucts, and a future which tied its fate to that of Youngs-town's.In July, after being advised that a June 29 newspaperadvertisement offered the Monongahela property forsale, Zera again called Garmey for an explanation.Garmey knew nothing about the proposed sale. Howev-er, in a subsequent phone call a week later, Garmey ad-vised Zera that Monongahela's directors had voted to267 DECISIONS OF NATIONAL LABOR RELATIONS BOARDclose the facility, admitting that it was because of theunion-caused labor problems and a matter involving analleged discriminatee.5Wood testified, however, that the plant closure onApril 3 and its final dissolution on June 30, 1980, wereattributable solely to serious financial difficulties stem-ming from Monongahela's incapacity to produce an ac-ceptable finished product.As Wood explained, Monongahela's equipment wasold and not readily adaptable to the process of producingreinforcement bars. To remedy this situation, three ex-perts were consulted, each of whom recommended revi-sions to the machinery's pass design systems, thereby re-quiring some cessation in production. Wood further as-serted that the scrap or rejection rate was as high as 50or 60 percent whereas tolerable ceilings for scrap shouldhave been no more than 10 percent.As a result, Wood testified that Monongahela was ex-periencing a cash flow problem which caused increasingdifficulties in paying suppliers and, in April 1980, Mon-ongahela was unable to meet its payroll. Its liabilities, in-cluding the $1,275,000 and $225,000 loans exceeded itsassets, and efforts to obtain additional funds throughloans from a bank or the shareholders proved unavailing.Accordingly, for these reasons, Respondent contendsthat on June 23, 1980, the Corporation was dissolved anda plan of voluntary liquidation adopted.Youngstown played an integral role in Monongahela'sdissolution. Although Wood testified that Monongahela'sproblems would be resolved by a massive infusion ofcapital, the $2 million finder's fee and commission whichthe Corporation earned from the purchase and resale ofcertain machinery for Youngstown was not dedicated toits survival. Instead, these funds were used to erase asubstantial portion of its debts, including the two out-standing bank loans. Wood was particularly concernedthat Monongahela die an honorable death so that EDA,which had approved but not completely funded the loanto Youngstown, would have no reason to view his finan-cial and managerial skills adversely. Monongahela'srental lease with Lang was formally canceled withoutpenalty on June 30. On the same date, Monongahela'stangible property was sold to Youngstown for $1,237.This sum, too, was used to liquidate the Corporation'soutstanding debts.6Youngstown then contracted with J.L. Enterprises (a company formed by James Leek) tomaintain and secure the equipment which remainedintact at the Monongahela plant.Through these measures, Monongahela's assets cameinto the possession of either Lang or Youngstown. Todate, there has been no sale of the real or personal prop-erty. However, shortly before the hearing in this matter,Youngstown entered into preliminary discussions with5 Monongahela was charged with violating Sec. 8(aXl) by refusing tohire Frederick Davis because of his involvement in concerted activity. Adecision, issued on June 30, 1980, found that the Company had engagedin an unfair labor practice. (See JD-392-80.) Garmey did not deny thesestatements; he simply could not recall them. I therefore credit Zera's rec-ollection of this conversation for as a labor lawyer he was bound to bestruck by the legal significance of Garmey's admissions.6 Monongahela intends to pay its only outstanding debt, a $22,000 taxbill, to the Commonwealth of Pennsylvania with the proceeds of anS18,000 claim in bankruptcy against a bankrupt corporation.the Barholt Corporation regarding its leasing the formerMonongahela premises and producing, among otherthings, five-eights-inch squares for Youngstown's use inits railroad track spike operation. Wood acknowledgedthat Barholt would need about 17 workers to start suchan organization.DiscussionA. Respondents Are a Single EmployerIt is well settled that a determination of single employ-er status will turn on the presence of (1) common owner-ship, (2) common management, (3) centralized control oflabor relations, and (4) integration of operations, betweentwo or more nominally independent employers. Radio &Television Broadcast Technicians Local Union 2364, IBEW,AFL-CIO v. Broadcast Service of Mobile, Inc., 379 U.S.812 (1964); Don Burgess Construction Corp., d/b/a Bur-gess Construction, 227 NLRB 765, 773 (1977), enfd. 596F.2d 378 (9th Cir. 1979). Although no single criterion iscontrolling, nor must all four be present, the last threecriteria listed above generally are accorded greaterweight. Don Burgess Construction Corp., supra at 774.There is no question that the first element, commonownership, is present here. Lang and Wood were holdersof two-thirds of Monongahela's stock and four-fifths ofYoungstown's. Lang contributed $90,000 to Mononga-hela, as well as a substantial portion of the machinery. Itleased the premises which housed the Monongahela fac-tory and the administrative offices used by both Re-spondents in Groveton. Lang learned of the availabilityof the former Jones and Loughlin facility, and holds allthe voting stock in Youngstown. He was instrumental inlocating a major piece of equipment for Youngstown andhe and Wood were responsible for finding and resellingmachinery which inured to Monongahela's benefit. Thesetwo men clearly were the effective owners and financialsatraps of both Corporations. See S. L. Industries, andExtruded Products Corp., 252 NLRB 1058 (1980); KeyCoal Company, 240 NLRB 1013, 1017 (1979).Denying that they comprise a single entity, Respond-ents cite a series of cases in which the Board refused tofind single employer status where there was little morethan common ownership binding two or more compa-nies.7Such cases would, of course, be persuasive ifcommon ownership or financial control was the onlyunifying link between Youngstown and Monongahela.But Respondent's reliance on these cases is misplaced forthe evidence is sufficient to establish the other three ele-ments of a single employer relationship are present here.Thus, the record indicates that financial powerbrought with it a lion's share of control over managerialand labor relations policy. Wood and Lang were on theboards of each Company. As president of both Corpora-tions, Wood entered into and executed agreements ontheir behalf. He was their principal purchaser of materi-als as well as their sole salesman. It was Lang whosought Garmey's services and who requested Garmey toTSee, e.g., Gerace Construction. Inc., and Helper Construction Company.Inc., 193 NLRB 645 (1971); Piedmont Wood Products Ca, Inc., 156 NLRB151 (1965); Western Union Corporation, 224 NLRB 274 (1976).268 MONONGAHELA STEEL COMPANYdevote his attentions to Monongahela while on Youngs-town's payroll. Although different plant managers mayhave directed the day-to-day tasks within each plant, theauthority for critical decisions affecting the employees-how many shifts would operate, when and how manyemployees would be laid off or hired, and whether aplant would close-apparently were made by these twokey members of a substantially interlocking directorate.Significantly, Leek referred to Lang as the person whowould close the plant in the event of unionization. It wasWood who served as the chief management negotiator atthe collective-bargaining meeting for Monongahela em-ployees. See S. L. Industries, Inc., supra. Indeed, at thehearing, Wood conceded that the boards of directors ofboth Corporations were in charge of operations, includ-ing labor relations policy.The financial relationship between the two Corpora-tions further reveals they shared a community of inter-ests. It can hardly be said that Respondents were en-gaged in arm's-length transactions when Youngstownmade interest-free advances to Monongahela and re-leased surplus goods without cost. The arrangementwhich allowed Monongahela to realize $2 million forfinding and reselling equipment for Youngstown wouldnot have been executed between strangers, nor is it likelythat Monongahela's lease with Lang would have beencanceled without penalty.Were it not for Monongahela's untimely demise, it isclear that the Glassport and Struthers plants would havefunctioned as highly integrated components of a unifiedventure. Evidence of their joint intent stems not onlyfrom the proposals set forth in Youngstown's applicationto the EDA or from the comments which Garmey andLeek made, but also from concrete steps taken by Mon-ongahela in ordering materials needed to producesquares for Youngstown and billing it for that produc-tion.Respondent argues that no interdependence existed be-cause Monongahela's product was, in fact, a reinforcingbar used by concrete installers, whereas Youngstownmanufactured railroad spikes with an entirely separatework force, possessing different skills in a different loca-tion and for different customers. Respondent's argumentis flawed, however, for it concentrates on what Monon-gahela produced prior to its closure and ignores whatwould have been manufactured had it been permitted tosurvive. Respondent's contention that the plant's oper-ations were not integrated might deserve some consider-ation if Monongahela's closure was solely a matter ofeconomic necessity. However, since I find below thatRespondent purposely brought about Monongahela'sdemise for discriminatory reasons, Respondent cannot beheard to complain now that the Corporations were notinterrelated, for to honor such an argument wouldreward Respondent for its own wrongdoing. In sum, onthe facts presented here, I conclude that Monongahelaand Youngstown, at all material times, constituted asingle employer.B. Respondent's Threatened Plant ClosureOn several occasions, Leek warned employees thatLang would close the plant rather than permit the Unionto intrude. Wood testified that he never overheard norapproved of such a comment. However, Respondentfailed to produce Leek as a witness or account for hisnonappearance. In fact, it did not deny that Leek madesuch remarks; rather, that he was unauthorized to do so.However, if an employee such as Leek is cloaked withapparent authority to speak for Monongahela, it is notnecessary that Wood have actual knowledge or approvehis statements for them to be binding. See Jay's Foods,Inc. v. N.LR.B., 573 F.2d 438, 444-445 (7th Cir. 1978).Accordingly, by Leek's threatening that Lang wouldclose the plant if the employees unionized, Respondentviolated Section 8(a)(l) of the Act. See Weather Tamer,Inc. and Tuskegee Garment Corporation, 253 NLRB 293(1980); Hood Industries, 248 NLRB 597, 600 (1980);Douglas Lantz d/b/a and/or a/k/a Alcan Forwarding Co.,235 NLRB 994, 998 (1979), enfd. 607 F.2d 290, 295 (9thCir. 1979).C. Monongahela's Closure Was DiscriminatoryUntil confronted with the duty to bargain with theUnion, Respondent's agents, Wood, Leek, and Garmey,pointed to a prosperous and stable future for Mononga-hela. Although Wood testified at length, he never deniedmaking the glowing predictions about Monongahela'sprospects attributed to him. Nor did Respondent contestthe figures placed into evidence by the General Counselwhich showed that the income realized from the sale ofMonongahela's product increased significantly during thefirst 3 months of 1980. Yet, less than a week after thefirst negotiating session took place, while orders werestill pending and with a $2 million payment forthcoming,Monongahela abruptly and without forewarning ceaseddoing business. These factors alone warrant an inferencethat Respondent disbanded the Corporation for discrimi-natory reasons. This inference becomes a virtual certain-ty when coupled with threats that Lang would close theplant rather than tolerate the Union, and Garmey's ad-mission that labor problems led to the closure.Respondent contends that Monongahela was dissolvedsolely because it was incapable of producing an accept-able product and, therefore, was not generating a cashflow sufficient to pay its bills. A close examination ofRespondent's evidence leaves little doubt that its decisionwas motivated not by economic considerations but byunion animus.It is difficult to understand how Respondent can main-tain that its product was substandard when the earningsfrom sales for 3 months in 1980 reflected a dramatic in-crease of over $99,000 compared to the total sales for thepreceding 9 months. Moreover, Respondent failed to ex-plain why, if Monongahela were doomed to close inApril, an order was placed in March for enough billetsto fill all of the Corporation's needs to the end of theyear. Further, Milton Manufacturing and U.S. Metalwere Monongahela's major customers from September1979 through March 1980. If over 50 percent of Monon-gahela's output were scrap, these companies would nothave continued as consistent customers, with expandeddemands for Monongahela's products. In contrast to therecord of sales and orders produced by the General269 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel, Respondent relied solely on testimony thatMonongahela was failing, that the machinery was inad-equate, and that 50 percent of its production was belowtolerable norms. By failing to furnish any real evidencesupporting these claims, when documentation shouldhave been within its possession and control, an inferencearises that had such records been produced, they wouldnot have substantiated Respondent's contentions. PacificCoast International Meat Co., 248 NLRB 1376, 1381-82(1980); Fred Branch d/b/a B & L Plumbing, 243 NLRB1016, 1022 (1979); Colorflo Decorator Products. Inc, 228NLRB 408, 417 (1977).Nevertheless, Respondent insisted that Monongahela'smachinery was ill-adapted to producing reinforcing rods.To support this contention, Wood pointed out that hehad to consult with three specialists, each of whom rec-ommended that the machinery's pass systems be rede-signed. However, their recommendations only prove thatthe machines could be and were, in fact, improved. Atno time was it suggested that the consultants urged aban-doning the equipment. Even had new rolling mills beenrequired, Wood estimated their cost at S200,000. Surelythis sum was available from the S2 million Monongahelaearned. Yet, no reason was offered why its finders feeand commission could not have been used for operation-al purposes rather than to discharge all of Monongahela'sdebts, particularly since Wood indicated that what Mon-ongahela needed was a massive infusion of capital. More-over, there was no evidence that the banks were seekingimmediate payment on the loans which were negotiatedfor 7-year terms.Given the defects in its case, Respondent plainly failedto meet its burden of proving that it would have pursuedthe same course on April 3 were it not for its hostility tothe employees' union activity. Therefore, I am convincedthat the closure of Monongahela and consequent termi-nation of the employees violated Section 8(aX)) and (3)of the Act. See Weather Tamer, Inc., supra at fn. 2;Smythe Manufacturing Company, Inc., Beacon Industries,247 NLRB 1139 (1980).Respondent suggests that under Textile Workers Unionv. Darlington Manufacturing Co., 380 U.S. 263 (1965),plant closure is permissible absent a showing that thepurpose and effect of the closure was to chill unionism atany of the employer's remaining plants. However, theSupreme Court excepted from the reach of its decision,situations analogous to the instant case "where a depart-ment is closed for antiunion reasons but the work is con-tinued by independent contractors." Id. at 272-273, fn.16. Had Monongahela been permitted to survive, it nowwould be functioning as an integrated arm or departmentof Youngstown and Youngstown would not be purchas-ing its stock from independent suppliers. Accordingly,Darlington is inapplicable to the circumstances presenthere. Compare, Hood Industries, Inc., supra at 600-601and Smythe Manufacturing Co., Inc., supra, with Electri-cal Products Division of Midland Ross Corporation, 239NLRB 323 (1978), enfd. 617 F.2d 977 (3d Cir. 1980).D. Respondent Unlawfully Refused To BargainRespondent makes little pretense that it advised theUnion of its decision to close Monongahela nor did itpresent any justification for its failure to do so. To thecontrary, managements' conduct at the March 31 collec-tive-bargaining meeting was calculated to mislead themost reasonable mind into believing that Monongahelawould not only survive, but thrive. Thus, althoughWood mentioned that Monongahela was encountering fi-nancial problems at the meeting, at the same time, heparticipated in an extended discussion of recall rights forlaid-off employees, payment for a forthcoming holiday,and suggested that a growing market for the productwould require three shifts. In addition, he promised thepurchase of a better grade of steel as a means of reduc-ing some of the defects in production and Garmey pro-posed a biweekly payment plan to alleviate cash flowproblems. In other words, cures for Monongahela's illswere at hand. Wood's generalized comments about capi-tal outlay shortages fall far short of giving notice that adecision to close the plant was under consideration noless a fait accompli, 3 days later. For months after theclosure, Respondent fostered the impression that theplant soon would reopen. Not until several weeks afterthe Union inadvertently discovered that the installationwas for sale did Respondent finally acknowledge its deci-sion to close was irrevocable. The secrecy with whichRespondent shrouded its intentions to cease operationsfurther demonstrates its discriminatory motivation.In such circumstances, Respondent's failure to meetand bargain with the Union after March 31 and its unilat-eral action in closing Monongahela without notifying orconsulting with the Union about this decision or its ef-fects on the employees, constitute violations of Section8(aXl1) and (5). See Weather Tamer. supra; Hood Indus-tries, Inc., supra at 601. Compare First National Mainte-nance Corp. v. N.LR.B., 152 U.S. 666 (1981), where theSupreme Court held that a partial closing for economicreasons is not a mandatory subject of collective bargain-ing, but recognized that an employer "may not simplyshut down part of its business and mask its desire toweaken and circumvent the union by labeling its decision'purely economic."'CONCLUSIONS OF LAW1. Respondent Youngstown Steel Corporation and itsaffiliate Monongahela Steel Corporation comprise asingle employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. United Steelworkers of America, District 15, AFL-CIO-CLC, is, and has been at all times material herein, alabor organization within the meaning of Section 2(5) ofthe Act.3. By threatening employees that Monongahela wouldbe closed in the event they selected the Union as theircollective-bargaining representative, Respondent violatedSection 8(a)(Xl1) of the Act.4. By discriminatorily terminating employees by clos-ing the Monongahela plant on April 3, 1980, becausethey selected the Union as their representative, Respond-ent violated Section 8(a)3) and (1) of the Act.5. By failing and refusing to meet and bargain collec-tively with the Union after March 31, 1980, and by uni-laterally closing the plant on April 3 without notifying270 MONONGAHELA STEEL COMPANYthe Union and providing it with an opportunity to bar-gain about the closure or its effects, Respondent violatedSection 8(a)(l) and (5) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of theAct.In addition, having found that Respondent was moti-vated by discriminatory considerations in terminatingbargaining unit employees and closing the Monongahelaplant, I shall recommend that Respondent resume oper-ations at its Glassport facility. In concluding that thisremedy is necessary and appropriate, I rely on theBoard's view that a restoration of the status quo ante isrequired unless such a remedy causes undue economichardship. Compare, Weather Tamer, Inc., supra at fn. 3,with Great Chinese American Sewing Company, 227NLRB 1670 (1977). The Board stressed in WeatherTamer that "the wrongdoer, rather than the innocentvictim, should bear the hardships of the unlawful actions...unless the wrongdoer can demonstrate that its con-tinued viability would be endangered." Id. I find Re-spondent has presented no evidence that a reopening ofMonongahela and a recall of unit employees would beimpractical, burdensome, or jeopardize its continued via-bility.As discussed above, Respondent's insistence that Mon-ongahela could not produce an acceptable productsimply was not substantiated. Obviously, if a week beforethis hearing Respondent was prepared to purchase mate-rial for railroad spikes from Barholt which would use thesame machinery it claimed was inadequate, there is noreason why Respondent's former employees cannot dothe same work. Moreover, the plant is owned individual-ly by Lang and almost all of the machinery and equip-ment which Youngstown possesses is intact in theGlassport facility. Further, Youngstown has engagedLeek to maintain the machinery in good working order.Thus, Respondent has no need to find another facility orinvest in new machinery as was required in WeatherTamer, 'supra at fn. 2. The former plant manager hasmaintained a relationship with Youngstown and an expe-rienced work force is apparently available. Respondent'sadministrative offices remain in Groveton, Pennsylvania,and are more accessible to the Monongahela facility thanthey are to the plant in Youngstown. Further, Youngs-town's railroad spike facility is fully operational andtherefore would provide a reliable market for Mononga-hela's entire production of five-eighths-inch squares. Infact, as Wood acknowledged, the proposed reciprocal re-lationship between Monongahela and Youngstown wouldbe a benefit, not a burden, to Respondent.I also will recommend that Respondent offer employ-ment to Benjamin Davis pursuant to the decision in JD-392-808 and reinstate those employees who were unlaw-fully terminated by virtue of the plant's shut down onApril 3, 1980, and make them whole for any loss of earn-ings and other benefits resulting from their discharges bypaying to them a sum of money equal to the amounteach normally would have earned as wages and otherbenefits from the date of the discharge to the date onwhich reinstatement is offered, less net earnings duringthat period. The amount of backpay shall be computed inthe manner set forth in F. W. Woolworth Company, 90NLRB 289 (1950), with interest thereon to be computedin the manner prescribed in Florida Steel Corporation, 231NLRB 651 (1977).9The General Counsel alleges that allemployees identified on Exhibit 53 should be reinstated.However, this document lists termination dates rangingfrom December 24, 1979, to July 6, 1980. According toBortak's testimony, however, the shut down of the 24-inch mill in December was due to economic reasons.Therefore, I do not find that the General Counsel has es-tablished that the December 24 layoffs were discrimina-torily motivated under Section 8(aX3) of the Act. Apartfrom the employees terminated on December 24, therecord is unclear as to which employees other than thoselaid off on or after April 3, 1980, were unlawfully dis-charged as a consequence of Respondent's failure toreopen the Monongahela plant. Therefore, the questionof which of those employees are entitled to reinstatementand backpay is best left to the compliance phase of thisproceeding. It is noteworthy, however, that Wood esti-mated Barholt would need 17 employees to recommenceoperations.It is further recommended that Respondent be orderedto bargain with the Union about terms and conditions ofemployment or any changes in such matters, with re-spect to the employees in a bargaining unit of: all pro-duction and maintenance employees including groupleaders employed by the Employer at its Glassport,Pennsylvania, facility; excluding all office clerical em-ployees, technical employees and guards, professionalemployees and supervisors as defined in the Act, and, ifan understanding is reached, to embody such understand-ing in a signed agreement.In view of the seriousness of Respondent's violations, Irecommend that Respondent be ordered to cease anddesist from in any manner interfering with, restraining,or coercing employees in the exercise of rights guaran-teed them by Section 7 of the Act. '0Because the Monongahela facility is closed, the post-ing of the appended notice is unlikely to be observed bythe unit-employees other than those who may have beenretained as part of a security and maintenance force.Therefore, I shall recommend that a copy of the noticebe mailed to each member of the bargaining unit.[Recommended Order omitted from publication.]I The panies stipulated that Davis had not waived his reinstatementrights.9 See, generally, Isis Plumbing & Heating Ca, 138 NLRB 716 (1962).'° N.LR.B. v. Entwistle Mfg. Co., 120 F.2d 532, 536 (4th Cir. 1941).271